Citation Nr: 0524789	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-03 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of Muscle Groups XIV and XV, right thigh, with damage 
to the right femur and degenerative joint disease of the 
right knee and right hip, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1970.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
veteran and his wife testified before the undersigned at a 
hearing held at the RO in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that at the May 2005 hearing, the veteran 
indicated that he may be seeking secondary service connection 
for left knee disability and secondary service connection for 
a detached retina.  The Board refers those matters to the RO 
for clarification and action as appropriate.  


REMAND

Having reviewed the veteran's claims file, the Board finds 
that additional development of the claim of entitlement to an 
increased rating for his service-connected residuals of a 
gunshot wound of Muscle Groups XIV and XV, right thigh, with 
damage to the right femur and degenerative joint disease of 
the right knee and right hip must be undertaken prior to 
further appellate consideration.  

The most recent VA examination report pertaining to the 
veteran's service-connected disability is dated in February 
2003.  In the examination report, the examiner referred to a 
VA orthopedic note dated in 2000, but it was clear that the 
physician did not have access to the history of the veteran's 
in-service injuries, which is in the claims file.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2004).  If an 
evaluation report does not provide sufficient detail of the 
disability, the examination is deemed inadequate for rating 
purposes and must be returned as inadequate.  
See 38 C.F.R. § 4.2 (2004).  Because the February 2003 
examination was conducted without reference to the veteran's 
claims file and original history of the veteran's in-service 
gunshot wound of the right thigh with femur fracture in March 
1968 and later refracture in an in-service automobile 
accident in July 1968, the Board concludes that further 
development is needed.  

Additionally, during his May 2005 hearing, the veteran's 
wife, who is a registered nurse, testified that the veteran's 
right lower extremity disability was growing worse, with 
increasing problems with the right knee and hip, fluid on the 
right knee, instability, herniated thigh muscle, and limp.  
(transcript page 11).  Further, the veteran's representative 
specifically requested that a new VA examination be conducted 
(transcript page 13).  The United States Court of Appeals for 
Veterans Claims has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal current 
state of claimant's disability, VA examination must be 
conducted).  

In addition, the Board notes that at the May 2005 hearing the 
veteran testified that he receives continuing treatment for 
his service-connected disability at the VA Medical Center 
(VAMC) in West Palm Beach, Florida.  Further, in a separate 
statement, the veteran's representative has argued that 
because of the severity of the residuals of the gunshot wound 
of the right thigh and damage to the femur, extra-schedular 
regulations should be applied to award an increased rating.  

On review of the record, the Board finds that the veteran 
filed his current increased rating claim in June 2000.  There 
is no indication in the record that at any time since then 
has the RO provided the veteran with proper notice of what 
evidence is required to substantiate his increased rating 
claim, what evidence VA will obtain, and what evidence he 
must obtain as required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & West Supp. 2005) and 38 C.F.R. § 3.159 (2004).  
The Board notes that at the hearing the veteran testified 
that he had given VA all the evidence that he currently had 
in his possession that pertained to his claim.  In view of 
the requirement for the remand and the prospect that the 
veteran could obtain additional evidence, he should again 
specifically be requested to submit all evidence in his 
possession that pertains to his claim.  38 C.F.R. § 3.159.  

In summary, statutory notice requirements pertaining to the 
veteran's claim must be fulfilled.  Further, the most recent 
VA examination was in February 2003.  In light of the fact 
that the VA examiner did not review the veteran's claims file 
prior to rendering the examination report and in view of the 
sworn testimony that the veteran's service-connected 
disability of the right lower extremity has increased in 
severity since then, the Board finds that a current 
examination is necessary.  See 38 C.F.R. § 3.159 (2004).  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should provide the veteran 
with appropriate notice of the evidence 
needed to substantiate his increased 
rating claim, notice of what evidence VA 
will obtain, and notice of what evidence 
he is expected to provide; the AMC should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103, 
5103A (West 2002 & West Supp. 2005); 
38 C.F.R. § 3.159 (2004).  

2.  The AMC should obtain and associate 
with the claims file outpatient records, 
consultation reports and imaging studies 
for the veteran dated from February 2003 
to the present from the VAMC in West Palm 
Beach, Florida.  

3.  Then, the AMC should schedule the 
veteran for an examination to determine 
the current severity and manifestations 
of his residuals of a gunshot wound of 
Muscle Groups XIV and XV, right thigh, 
with damage to the right femur and 
degenerative joint disease of the right 
knee and right hip.  All indicated 
studies should be performed.  All 
symptoms associated with residuals of the 
gunshot wound of Muscle Groups XIV and 
XV, right thigh, with damage to the right 
femur and degenerative joint disease of 
the right knee and right hip should be 
reported, and range of motion of the 
right knee and right hip should be 
reported.  The examiner should be asked 
to separately determine for the right 
knee and for the right hip whether the 
joint exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right lower extremity is used repeatedly.  
Any limitation of functional ability 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

The complete claims file should be 
forwarded to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examiner 
should acknowledge such receipt and 
review.  

4.  Thereafter, the AMC should 
readjudicate the veteran's increased 
rating claim, with consideration of 
VAOPGCPREC 23-97 (a claimant who has 
arthritis and instability of the knee may 
be rated separately under Diagnostic 
Codes 5003 and 5257).  Further, in its 
readjudication of the claim, the AMC 
should consider alternative combinations 
of diagnostic codes under which the 
residuals of injuries to Muscle Groups 
XIV and XV, damage to the right femur, 
and degenerative joint disease of the 
right knee and right hip may be rated to 
provide the veteran with the highest 
schedular rating consistent with the law.  
In addition, the AMC should provide a 
determination as to whether the claim 
should be submitted to the Director of 
the VA Compensation and Pension Service, 
for consideration of the assignment of an 
extra-schedular evaluation for the 
veteran's service-connected residuals of 
a gunshot wound of Muscle Groups XIV and 
XV, right thigh, with damage to the right 
femur and degenerative joint disease of 
the right knee and right hip.  See 
38 C.F.R. § 3.321(b) (2004).  

If the benefit sought on appeal remains denied, the AMC 
should provide the veteran and his representative with a 
supplemental statement of the case.  The AMC should then 
return the case to the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

